DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The amendments and remarks filed 3/1/22 are acknowledged. Claims 8-23 have been canceled. Claims 1-7 and 24-30 are pending and under examination. 
Response to Amendment
The declaration filed on 3/1/22 under 37 CFR 1.131(a) is sufficient to overcome the Jaini reference (Jaini et al., Nature Medicine, 16(7), 2010). 
The declaration under 37 CFR 1.132 filed 1.132 is sufficient to overcome the rejection of claims 1-7, 24, 25, 27, 29, and 30  based upon pre-AlA 35 U.S.C. 103(a) as being unpatentable over Kesaraju (Development and characterization of murine experimental autoimmune mastitis. ProQuest Dissertations and Theses, Retrieved from http://search.proquest.com/docview/304763025 ?accountid=14753 (304763025) 2007) in view of Sigh et al. (WO 2008/058547, published May 22, 2008) as set forth in the last Office action because:  the declaration provides evidence that those of skill in the art were skeptical that α-lactalbumin and an adjuvant could break natural tolerance. Further, those skilled in the art were skeptical that an immune response could be produced in human females regardless of the prior work that had been done in mouse model systems. Thus, the declaration provides evidence that one of ordinary skill in the art would not have been motivated to combine the teachings of Kesaraju and Sigh to produce a vaccine comprising human α-lactalbumin and an adjuvant because there was no reasonable expectation of success.
Withdrawn Rejections
The rejection of claims 1-7, 24, 25, 27, 29, and 30 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being obvious over Jaini et al. (Nature Medicine, May 30, 2010; 16(7):799-804) in view of Sigh et al. (WO 2008/058547, published May 22, 2008), is withdrawn in light of Applicant’s persuasive arguments. See paragraph 8, page 3 of the previous Office action.
The rejection of claims 1-7, 24, 25, 27, 29, and 30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kesaraju (Development and characterization of murine experimental autoimmune mastitis. ProQuest Dissertations and Theses, Retrieved from http://search.proquest.com/docview/304763025?accountid=14753 (304763025) 2007) in view of Sigh et al. (WO 2008/058547, published May 22, 2008), is withdrawn in light of Applicant’s persuasive arguments. See paragraph 9, page 5 of the previous Office action.
The rejection of claim 11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kesaraju (Development and characterization of murine experimental autoimmune mastitis. ProQuest Dissertations and Theses, Retrieved from http://search.proquest.com/docview/304763025?accountid=14753 (304763025) 2007) in view of Sigh et al. (WO 2008/058547, published May 22, 2008) as applied to claims 1-7, 24, 25, 27, 29, and 30 above, and further in view of Ragopathi (Cancer Treatment and Research. 123:157-180, 2005), is withdrawn in light of Applicant’s persuasive arguments. See paragraph 10, page 7 of the previous Office action.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The closest prior art is Kesaraju (Development and characterization of murine experimental autoimmune mastitis. ProQuest Dissertations and Theses, Retrieved from http://search.proquest.com/docview/304763025?accountid=14753 (304763025) 2007. Kesaraju teaches a composition comprising murine α-lactalbumin and an adjuvant. However, Kesaraju does not teach or suggest a human breast cancer vaccine comprising an effective amount of human α-lactalbumin and an adjuvant. Despite the prior art mouse model, it was not believed that α-lactalbumin could be administered for immunizing a human subject (See Declaration Under 37 CFR, 1.132 by Dr. Tuohy, dated 3/1/22, pages 3-6). Thus, the prior art does not teach or suggest a human breast cancer vaccine comprising an effective amount of human α-lactalbumin, an adjuvant, and a pharmaceutically acceptable carrier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Status
Claims 1-7 and 24-30 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646